Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mustafa (WO2016206857).
As to independent claim 1, Mustafa teaches a system for measuring temperature in an electric motor (10), comprising: a stator (12) with field windings (22) in the electric motor (10); a circuit board (50) proximate to the field windings (22); one or more thermo-electric temperature responsive devices (18) surface-mounted on a the circuit board (50) facing the field windings (22); and a thermally conductive, non-electrically conductive material (20) coupling the one or more thermo-electric devices (18) to the field windings (22) to provide a directed heat path between the one or more thermo-electric devices (18) and the field windings (22); wherein the one or more thermo-electric temperature responsive devices (18) generate a signal indicative of the temperature of the field windings (22) via the thermally conductive, non-electrically conductive material (20) as shown in figure 4.
As to claim 2/1, Mustafa teaches wherein the field windings (22) of the stator (12) are tightly wound as shown in figure 4.
As to claim 3/1, Mustafa teaches wherein the circuit board (50) is a printed circuit board as shown in figure 4.
As to claim 4/1, Mustafa teaches wherein the thermo-electric temperature measurement device (18) is electrically insulated by the material (20) as shown in figure 4.
As to claim 10/1, Mustafa teaches wherein the thermally conductive material (3) is an adhesive, epoxy, grease, or paste as shown in figure 4.
As to claim 11/1, Mustafa teaches wherein the thermally conductive material is a thermal pad, sheet, or foam as shown in figure 3.
As to independent claim 12, Mustafa teaches a method for measuring temperature in an electric motor (10), wherein the electric motor (10) includes a stator (12) with tightly-wound field windings (22), the method comprising the steps of: providing a circuit board (50); mounting a thermo-electric temperature responsive device (18) on a surface of the circuit board (50); placing the circuit board (50) with the thermo-electric temperature responsive device (18) to face the tightly-wound field windings (22); coupling the thermo-electric temperature responsive device (18) to the tightly-wound field windings (22) with a thermally conductive, non-electrically conductive material (20); and generating a signal indicative of the temperature of the tightly-wound field windings (22) using the thermo-electric temperature responsive device (18) as shown in figure 4.  
As to claim 13/12, Mustafa teaches further comprising the steps of: processing the signal of the temperature of the tightly-wound field windings (22) as shown in figure 4.  
As to independent claim 14, Mustafa teaches an electric motor (10) having a stator (12) with tightly-wound field windings (22) in the electric motor (10), the electric motor (10) comprising: a circuit board (50); a thermo-electric temperature responsive device (18) surface-mounted on the circuit board (50); and a thermally conductive, non-electrically conductive material (20) coupling the thermo- electric device (18) to the tightly-wound field windings (22) via a direct and isolated, thermally conductive path, such that heat conducted from the field windings (22) in the electric motor (10) is transferred toward the thermo-electric temperature responsive device (18); wherein the thermo-electric temperature responsive device (18) generates a signal indicative of the temperature of the field windings (22) via the thermally conductive, non- electrically conductive material (20) as shown in figure 4.  
As to claim 15/14, Mustafa teaches wherein an administered dollop of thermally conductive, non-electrically conductive material (20) couples the thermo-electric device (18) to the tightly-wound field windings (22) as shown in figure 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustafa (WO2016206857) as applied in claim 1 above, and further in view of Farr (US PG Pub 2011/0019318).
As to claim 5/1, Mustafa teaches the claimed limitation as discussed above except wherein the thermo-electric temperature measurement device is platinum.
	However Farr teaches the thermo-electric temperature measurement device is platinum (see paragraph [0032]), for the advantageous benefit of providing predicted operability of the rotating electrical power conversion apparatus.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mustafa using the thermo-electric temperature measurement device is platinum, as taught by Farr, to provide predicted operability of the rotating electrical power conversion apparatus.
As to claim 9/1, Mustafa teaches the claimed limitation as discussed above except wherein the thermo-electric temperature measurement device is a linear resistive thermal device.
However Farr teaches the thermo-electric temperature measurement device is a linear resistive thermal device (RTD, see paragraph [0032]), for the advantageous benefit of providing predicted operability of the rotating electrical power conversion apparatus.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mustafa by using the thermo-electric temperature measurement device is a linear resistive thermal device, as taught by Farr, to provide predicted operability of the rotating electrical power conversion apparatus.
Claim(s) 6 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustafa (JP05336708) as applied in claim 1 above, and further in view of Hache (US PG Pub 2006/0144140).
As to claim 6/1, Mustafa teaches the claimed limitation as discussed above except wherein the thermo-electric temperature measurement device has a resistance of 100-1000 at 0°C.
However, Hache teaches the thermo-electric temperature measurement device has a resistance of 100-1000 at 0°C. (see paragraph [0022]), for the advantageous benefit of providing a means for determining the temperature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mustafa by using the thermo-electric temperature measurement device has a resistance of 100-1000 at 0°C., as taught by Hache, to provide a means for determining the temperature.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustafa (WO2016206857) as applied in claim 1 above, and further in view of Tahara (US PG Pub 2019/0131913).
As to claim 7/1, Mustafa teaches the claimed limitation as discussed above except wherein the thermo-electric temperature measurement device is an avalanche thermistor sensor.
	However Tahara teaches wherein the thermo-electric temperature measurement device (15) is an avalanche thermistor sensor (PCT thermistor) see paragraph [0064], for the advantageous benefit of increasing the resistance in response to a temperature rise, reduce the voltage given as the speed instruction signal.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention made to modify Mustafa by using the thermo-electric temperature measurement device is an avalanche thermistor sensor, as taught by Tahara, to increase the resistance in response to a temperature rise, reduce the voltage given as the speed instruction signal.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustafa (WO2016206857) as applied in claim 1 above, and further in view of ONO et al. (JP06178442).
As to claim 8/1, Mustafa teaches the claimed limitation as discussed above except wherein the thermo-electric temperature measurement device is a bimetallic relays switching device.
	ONO et al. teaches wherein the thermo-electric temperature measurement device (4) is a bimetallic relays switching device as shown in figure 9, for the advantageous benefit of directly monitors winding temperatures.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mustafa by the thermo-electric temperature measurement device is a bimetallic relays switching device, as taught by ONO et al., to direct monitors winding temperatures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        June 3, 2022